Citation Nr: 1725029	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  13-12 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Oakland, California


THE ISSUE

Whether new and material evidence has been received to reopen service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)

ATTORNEY FOR THE BOARD

J. Rohde, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, had active duty service from April 1966 to January 1968.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2008 RO rating decision that denied service connection for hepatitis C, to include as due to herbicide exposure.  The Veteran did not file a timely Notice of Disagreement (NOD) or submit any new and material evidence within a one year time period following that rating decision.  

In July 2012, the Veteran filed a claim to reopen service connection for hepatitis C.  In a December 2012 rating decision, the RO reopened service connection for hepatitis C, but denied the claim on the merits.  During the appeal, the Veteran asserted a new theory of service connection, that is, that the hepatitis C was secondary to the service-connected PTSD.  See April 2013 VA Form 9.  In an April 2016 supplemental statement of the case (SSOC), the RO denied service connection for hepatitis C, including as due to service-connected PTSD.  

In January 2017, the Veteran testified at a Board videoconference hearing at the local RO in Oakland, California, before the undersigned Veterans Law Judge sitting in Washington, D.C.  A transcript of the hearing is of record.  

During the January 2017 Board hearing, the Veteran that his polysubstance abuse as secondary to service-connected PTSD.  The Veterans Law Judge advised the Veteran that drug use or abuse had not been established as secondary to the service-connected, and that the Veteran needed to file a secondary service connection claim to have it established.  The Veteran stated that he thought he had already filed such a secondary service connection claim, and the Veteran's representative indicated they would be filing such secondary service connection claim.   

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.


FINDINGS OF FACT

1.  An October 2008 RO rating decision denied service connection for hepatitis C, to include as due to herbicide exposure, finding that the hepatitis C was not directly related to service and not due to herbicide exposure.  The Veteran did not file a timely notice of disagreement (NOD) following the October 2008 rating decision, and no new and material evidence was received during the one year appeal period following that decision.

2.  The evidence associated with the claims file subsequent to the October 2008 rating decision does not relate to an unestablished fact that is necessary to substantiate the claim for service connection for hepatitis C or is cumulative and redundant of evidence previously of record.


CONCLUSION OF LAW

Evidence received since the October 2008 RO rating decision is not new and material to reopen service connection for hepatitis C.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and 
(5) effective date of the disability.

VA satisfied its duty to notify the Veteran.  In July 2007, VA issued the Veteran VCAA notice that informed of the evidence generally needed to support a claim for service connection, what actions needed to be undertaken, and how VA would assist in developing the claim.  The notice was issued to the Veteran prior to the October 2008 rating decision from which this appeal arises.  Further, the issue was readjudicated in a March 2013 Statement of the Case (SOC), and an April 2016 Supplemental Statement of the Case (SSOC); therefore, there was no defect with respect to the timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) (2016) requires that the VLJ who conducts a hearing to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  At the January 2017 Board hearing, the VLJ identified the issue on appeal and posed several questions in order to elicit testimony regarding the alleged in-service injury or disease, and past and current symptoms, diagnoses, and treatment for the claimed disability, and risk factors, for which he sought service-connected disability benefits.  During the course of the hearing, the VLJ advised the Veteran to attempt to obtain a medical nexus opinion or evidence linking intravenous drug use to service-connected PTSD, and to obtain a medical nexus opinion regarding service connection for hepatitis C, to include all theories of entitlement.  In consideration of the foregoing, the Board finds that the duties under 38 C.F.R. § 3.103(c)(2) were met.

VA satisfied its duty to assist the Veteran in the development of the claim.  VA satisfied its duty to seek, and assist in the procurement of, relevant records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, service personnel records, private treatment records, VA examination reports, and lay statements.

All relevant documentation, including private (medical) treatment records, has been secured or attempted to be secured, and all relevant facts have been developed.  There remains no question as to the substantial completeness of the record as to the issue on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Reopening Service Connection for hepatitis C

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  However, pursuant to 
38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Regardless of the RO's determination as to whether new and material evidence had been received, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996)).  If the Board determines that the evidence submitted is both new and material, it must reopen the case and evaluate the claim in light of all the evidence.  Justus at 512.  Such evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Id. at 513.

In an October 2008 rating decision, the RO denied service connection for hepatitis C, to include as due to herbicide exposure.  The RO found that the Veteran's diagnosed hepatitis C was not related to service and was not presumptively related to service as due to herbicide exposure.  The Veteran did not file a timely NOD following the October 2008 rating decision, and no new and material evidence was received during the one year appeal period; thus, the October 2008 RO rating decision denying service connection for hepatitis C became final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(a),(b), 20.302, 20.1103.

New evidence received since the issuance of the October 2008 RO rating decision includes May 2012 private (medical) treatment records, a June 2013 VA medical examination for hepatitis C, and January 2017 Board hearing testimony before the undersigned Veterans Law Judge.  Having reviewed these records and testimony the Board finds that, while some of the evidence new, this evidence, by itself or when considered with previous evidence of record, does not reflect a reasonable possibility of substantiating a claim for service connection for hepatitis C because it has no tendency to show the current hepatitis C is related to or caused by service.  

The May 2012 private (medical) treatment records reflect a diagnosis of hepatitis C, duration of treatment, and symptoms associated with hepatitis C.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  38 C.F.R. 
§ 3.156(a).  Prior to the October 2008 RO rating decision, the record already contained evidence of a hepatitis C diagnosis, and the same symptoms associated with it.  The facts of a current diagnosis of hepatitis C and symptoms caused by hepatitis C were already established by the record prior to the October 2008 RO rating decision; therefore, this evidence is cumulative and redundant of the evidence of record.  

In June 2013 the Veteran was afforded a VA examination regarding hepatitis C.  The June 2013 VA examiner expressed the opinion that the Veteran's hepatitis C is less likely than not related to service.  New and material evidence must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The June 2013 VA medical examination report reflects a negative nexus opinion regarding hepatitis C risk factors and service, and reflects no additional risk factors or new evidence not of record prior to the October 2008 RO rating decision that suggests a relationship between current hepatitis C and any event during service.  A negative nexus opinion cannot possibly substantiate the claim.  See Villalobos v. Principi, 
3 Vet. App. 450 (1992) (noting that evidence that is unfavorable to a claimant, ipso facto, cannot be material).  There are no new risk factors or evidence presented compared to the record prior to the October 2008 RO rating decision, so this evidence is not material.  For these reasons, the Board finds the that June 2013 VA examination report is not material. 

The Veteran testified at the January 2017 Board hearing that the hepatitis C was attributable to in-service risk factors of high risk sexual activity, blood exposure to the wounded, sexually transmitted disease treatment by injection, and air gun exposure.  These risk factors had already been advanced by the Veteran in October 2004 and November 2004 statements.  The Veteran did not advance any additional in-service risk factors at the January 2017 Board hearing.  The record reflects that the above risk factors were already asserted prior to the October 2008 rating decision, and are the same as the risk factors asserted at January 2017 Board hearing; therefore, this evidence is cumulative and redundant of the evidence of record.  For this reason, the Board finds that the January 2017 hearing testimony regarding the in-service risk factors is not new evidence.  

In a July 2012 statement, and in testimony during the January 2017 Board hearing, the Veteran advanced a new theory of entitlement to service connection for hepatitis C as secondary to post-service intravenous drug abuse caused by the service-connected PTSD.  Specifically, the Veteran has asserted that the post-service intravenous drug abuse was caused by PTSD; therefore, the hepatitis C that was likely contracted via intravenous drug abuse was secondary to the service-connected PTSD.  New and material evidence must raise a reasonable possibility of substantiating the claim.  In order for a new theory of entitlement to reasonably substantiate the claim it must have a legal basis.  Secondary service connection is available for drug and alcohol abuse if such abuse is found to be secondary to a service-connected disability.  See Allen v. Principi, 237 F. 3d 1368, 1381 (Fed. Cir. 2001).  In order to qualify for service connection, the Veteran must establish that the drug abuse disability is secondary to or is caused by a service-connected disability and that it is not due to willful misconduct.  

In this case, the additional evidence has not suggested that the post-service intravenous drug abuse is secondary to PTSD, or any other service-connected disability, and has not not suggested that the post-service drug abuse was not due to willful misconduct or post-service conduct.  The theory of entitlement to service connection for hepatitis C as due to post-service intravenous drug abuse, claimed but not legally established as to due to service-connected PTSD, has no legal basis because the post-service drug abuse has not been service connected as secondary to the service-connected PTSD.  Unless and until service connection is established for druge use/abuse as secondary to service-connected PTSD, asserting that current hepatitis is due to drug use/abuse has no legal basis as a matter of law; therefore, it cannot substantiate the claim, and does not even rise to the level of a new theory of service connection to trigger the duty to assist.  For this reason, the Board finds that this new theory of entitlement to service connection for hepatitis C as due to post-service intravenous drug abuse caused by the service-connected PTSD is also not new and material evidence.

The Board has thoroughly reviewed all the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Other than the evidence discussed above, the evidence associated with the claims file subsequent to the October 2008 RO rating decision does not include any additional evidence relevant to the Veteran's hepatitis C and/or its relation to service.

For the reasons discussed above, the evidence received since the October 2008 RO rating decision denying service connection for hepatitis C does not raise a reasonable possibility that the Veteran's hepatitis C was related to service or to a service-connected disability.  As VA has not received both new and material evidence reflecting that the Veteran's hepatitis C is related service or service-connected disability, the issue may not be reopened.

Under these circumstances, the Board finds that new and material evidence to reopen service connection for hepatitis C has not been received.  Consequently, the RO's October 2008 rating decision remains final, and the appeal to reopen must be denied.  As the evidence has not fulfilled the threshold burden of being new and material evidence to reopen the finally disallowed issue, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

The appeal to reopen service connection for hepatitis C is denied.


____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


